Citation Nr: 1236563	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  06-36 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), rated as 50 percent disabling from February 26, 2010, and as 30 percent disabling prior to that date.  

2.  Entitlement to an increased rating for diabetes mellitus (DM) Type II to include nephropathy, rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. L. Rippel



INTRODUCTION

The Veteran had active service from October 1968 to June 1970. 

As to the claim for PTSD, this matter is before the Board of Veterans' Appeals (Board) following a November 2010 Order from the United States Court of Appeals for Veterans Claims (CAVC) vacating that part of the Board's January 2010 decision denying a rating in excess of 30 percent.  The Court's Order granted a November 2010 joint motion for remand (JMR) and returned the matter to the Board for action consistent with the November 2010 JMR and subsequent Court Order.  This matter was originally on appeal from a February 2006 Regional Office (RO) in St. Louis, Missouri rating decision.  The matter was remanded by the Board in July 2011.  

In February 2010, following the Board decision, but prior to the CAVC decision, the Veteran filed an additional claim for an increased rating for PTSD with the RO.  In a June 2010 rating decision, the RO granted a 50 percent rating, effective from what it deemed to be the date of claim for an increased rating, February 26, 2010.  The issue of entitlement to an increased rating for PTSD remains in appellate status in light of the Court Order.  Parenthetically, the Board also points out that the rating assigned by the RO in June 2010 does not represent the highest possible benefit.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

As to the claim for DM, this matter was originally on appeal from the aforementioned February 2006 RO rating decision.  In the Board's January 2010 decision, the claim was remanded to the RO or the Appeals Management Center (AMC).  The claim has been returned to the Board for appellate review.

The issue of an increased rating for DM is addressed in the REMAND portion of the decision below and is again REMANDED to the RO via the AMC.



FINDING OF FACT

Throughout the period on appeal, PTSD has more nearly approximated total social and occupational impairment.


CONCLUSION OF LAW

The criteria for an evaluation of 100 percent for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130; Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the effective-date element of his claim.  In addition, the evidence currently of record is sufficient to substantiate the Veteran's entitlement to a 100 percent rating throughout the period of this claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011) or 38 C.F.R. § 3.159 (2011). 

Legal Criteria 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011). 

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The rating criteria are as follows: 

A 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms that decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or, symptoms controlled by continuous medication. 

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A maximum schedular rating of 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011). 

Additionally, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2011). 

Analysis 

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the Veteran's service-connected PTSD.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes. 

Historically, service connection for PTSD was granted in a June 1994 rating decision in light of a diagnosis of PTSD based on the Veteran's combat experiences in Vietnam.  At that time, the Veteran was assigned a 10 percent rating, effective from January 1994.  In a November 1998 rating decision, the rating was increased to 30 percent, also effective in January 1994.  The Veteran filed the instant claim for an increased rating in October 2005.  As noted above, the disability was ultimately assigned a 50 percent schedular rating, effective from February 26, 2010. 

After carefully reviewing the evidence of record, the Board concludes that the impairment from the Veteran's PTSD more nearly approximates the total impairment required for a 100 percent rating for the entire period under consideration in this appeal. 

At the outset, the Board finds the Veteran to be candid and credible in reporting his PTSD symptoms. 

The record contains VA treatment records to include those dated from mid-2005 dealing with PTSD symptoms.  In an August 2005 entry, the Veteran reported to his physician that his chief complaint was that he was having flashbacks since he got letters from his wartime buddies.  Otherwise, he was okay.  He was referred to psychiatry for his PTSD.  An October 2005 entry reflects that he reported having nightmares and dreams about Vietnam.  He attributed triggers to his stresses and reported feeling depressed as the world continues to have calamities and war.  He dreams much about war.  He did, however, feel better with his current medications and hoped he could sleep better, without nightmares of war.  He denied suicidal or homicidal ideation.  The diagnosis was PTSD.  The Global Assessment of Functioning (GAF) score was 50.  

The Veteran was afforded a VA examination for PTSD in December 2005 by an examining psychologist and psychology intern who conducted a clinical interview, reviewed the claims folders and conducted the following computerized psychological tests: MCMI-3, BAI, BDI-2, BHS, PCLM and Mississippi PTSD Scale.  It was observed that the Veteran had seen a physician for his PTSD in September 2005 and had been prescribed temazepan, cyproheptadine, diazepam and risperidone.  The examiner noted that, in the last two months, the Veteran had experienced a resurgence in PTSD symptoms paralleling the intensity of his syndrome immediately following military discharge.  The worsening of the symptoms began when his wife solicited a veteran organization and the Veteran started receiving letters and emails from the group.  The organization offered constructive activities such as a reunion and also asks questions about his war experiences, which in his case included assistance identifying the dead.  The Veteran reported that the contact with that organization, "brought everything back."  His PTSD symptoms have strained his marital, family and social relationships, and he stated that he cannot get along with his wife and son now.  He ran a neighbor off and threatened to blow his head off.  He reported that he had become aggravated with his grandchildren.  He reported no friends other than his wife, whom he considered his best friend.  He tried to keep busy and tried to Christmas shop recently but had difficulty being around people.  He felt compelled to escape crowds and mostly stay in the house, watching some television and sleeping intermittently throughout the day.  He denied current substance abuse but had thought of drinking to dull his current distress.  He had a history of heavy drinking following discharge through 1997 when he had a heart attack.  

On mental status examination, he was oriented and cooperative, and maintained eye contact.  However, he was visibly aggravated, displayed pressured speech, and became tearful.  He was appropriately dressed but less than optimally groomed, and he admitted to having trouble maintaining personal hygiene such as shaving and bathing.  He was reluctant to report that he experienced auditory hallucinations, such as hearing voices in his ear and hearing sounds in the kitchen or the doors shutting when there is no one there.  He reported that he experienced anxiety and depression, "all the time" and felt unmotivated.  He had suicidal thoughts 4 to 5 times per month but would not act on them due to family obligations.  His memory was worsening and he was forgetting to do things.  His long term memory was impacted in that he could not remember good times in Vietnam.  His most troubling problems are anger and sleep disturbance.  He felt overwhelmed by anger and described being on a pin-trigger ready to blow when aggravated.  This impulsive, angry behavior is exemplified by when he destroyed his computer and threw it out the door to cut-off the internet letters.  He reported homicidal thoughts and is afraid he will shoot someone who might cross him.  His mediations generally calm him during the day but do not help at night, when he sleeps only about 2 hours.  He was disturbed by nightmares and pervasive imagery of war.  The examiner noted that the Veteran now thinks often of his traumatic experiences in Vietnam.  He tries to suppress such thoughts by avoiding stimuli reminding him of the war.  He avoids social situations and is plagued by anger, nightmares, night sweats, insomnia, and flashbacks.  The examiner opined that the Veteran did not appear competent to handle his own funds at this time as he has resulting problems with concentration and short term memory.  The diagnosis was PTSD, GAF 45.  

The examiner opined that the Veteran had significant worsening of PTSD symptoms in the past 2 months.  The PTSD symptoms were pervasive, significantly impairing his family relationships, interactions with others, memory, thinking, sleep and mood.  He was having difficulty with personal hygiene.  The examiner felt that the Veteran's irritability and anger were of particular concern as these create the potential for violence.  If his symptoms show major improvement, re-evaluation of competency would be appropriate.  

Additional VA treatment records include a January 2006 treatment record noting that the Veteran was feeling better, had not been too irritable, and that his nightmares had slowed down.  The assigned GAF score was 60, at that time.  A report of June 2006 psychology assessment to assess cognitive functioning based on concerns over instances in which the Veteran could not remember what he was doing is of record.  The testing yielded a minimal estimate due to anxiety, lack of sleep and the potential influence of narcotic analgesic.  In general, the Veteran demonstrated mild impairment in most areas.  

A private treatment report dated in March 2010 noted the Veteran's report of being bothered by seeing bodies all the time.  It was noted that he had been a forward observed in Vietnam and had seen many bodies.  Nightly sleep disturbance and daily anxiety, anger and depression were noted.  He thinks about suicide, his anger approaches homicidal and his hands shake from anxiety.  The Veteran reported that he stopped working due to mostly medical reasons but also due to PTSD.  He was taking valium, diazepam and Mirtazapine.  The diagnosis was PTSD, GAF 55, with difficulty controlling anger and the ability to become homicidal.  The examiner noted that PTSD caused deficiencies in most areas and noted anger, depression, and sleeplessness having resulted in impaired relationships and inability to work.  

The Veteran was afforded a VA examination for PTSD in May 2012  in which he reported severe PTSD symptoms, to include nightmares; sleep difficulties; intrusive thoughts; isolation; marital problems; anger; impaired immediate memory; and avoidance.  He noted that he lives with his wife of 42 years.  She is his best friend and they get along well except on his bad days when he is irritable.  He reported that he does not have friends and keeps to himself.  He was contacted by some veterans he served with and this brought back memories he was trying to forget.  Now he does not return their calls or emails.  The Veteran reported that he had not worked since his heart attack in 1995.  He reported problems with a neighbor several years ago involving a fence and a property dispute.  The Veteran began carrying a shotgun around.  His irritability causes problems with neighbors and also while driving.  He reported an altercation with a truck driver which escalated with the Veteran attempting to get out of the car with his gun.  His wife locked the doors.  

The examiner observed that the Veteran demonstrated anxiety, suspiciousness, panic attacks weekly or more often, chronic sleep impairment, mild memory loss, flattened affect, impaired judgment, disturbances of mood and motivation, difficulty in establishing effective work and social relationships and grossly inappropriate behavior.  He added that the Veteran had worked hard to put the memories of Vietnam away but they resurfaced due to the emails from people he served with.  He has no intention of going to reunions or answering emails.  He continues to think about Vietnam daily.  He has flashbacks involving dead bodies and cannot sleep for more than 2 to 3 hours.  He has combat-related nightmares 1 to 2 times per week and is afraid to go back to sleep.  He will spend time with the family but prefers to isolate.  He does not have friends or want to socialize.  He is hyper-alert.  He always has a gun in his car and several at home.  He locks his doors and noted that 'people know to stay away from my property.'  If he goes to a restaurant, he sits with is back away from people and faces the door.  He reported that he hears "mumbling" from time to time but has gotten used to it.  He tried to think of good things that have happened but cannot.  He feels angry, sad and scared.  

Based on the examination, the examiner assigned a GAF of 45 and opined that the Veteran demonstrated total occupational and social impairment.  

The Board acknowledges that the medical evidence of record does not reflect that the Veteran experiences all of the symptoms associated with the 100 percent schedular rating.  However, the Court has held that the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The record confirms that the Veteran his profound symptoms of PTSD have been pervasive and long-standing; the December 2005 examining psychologist found him not competent due to the manifestations of PTSD and the May 2012 VA examining psychologist has opined that that the PTSD symptoms have led to total occupational and social impairment.  The Board considers these medical findings to be competent, highly persuasive evidence that a 100 percent rating is warranted for the entire period of this claim.

In determining that the Veteran's PTSD warrants a 100 percent disability rating, the Board has considered the GAF scores assigned for the Veteran.  GAF scores are based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32. 

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

The Veteran's GAF scores have ranged from 45 to 60, with 45 scores on both the December 2005 and May 2012 examinations.  Thus, the earliest and the most recent GAF scores, which were based on thorough examinations by VA psychologists, also support the Board's determination that the Veteran is entitled to a 100 percent evaluation.  

Accordingly, the Board concludes that the Veteran is entitled to an evaluation of a 100 percent throughout the period of this claim.


ORDER

An evaluation of 100 percent for PTSD is granted throughout the period of this claim, subject to the controlling regulations applicable to the payment of monetary benefits.


REMAND

The Veteran's most recent VA compensation and pension (C&P) examination for diabetes mellitus (DM) was performed in September 2010.  In a deferred rating decision dated in July 2011, the RO noted that the September 2010 examination report reflected that the examiner merely reviewed the file and did not examine the Veteran.  This was not in accordance with the January 2010 Board remand.  The Appellant's representative observed in a September 2012 written brief that no examination was thereafter performed.  Parenthetically, the Board notes that the claim was initially remanded by the Board in January 2010 because the examinations of record were inadequate.  It is further specifically contended that the Veteran's DM now requires him to regulate his activities.

In light of the fact that there is an inadequate examination record and the contention that the Veteran's disability has increased in severity since the most recent VA examination, the Board has determined that the Veteran should be afforded another VA examination to determine the current degree of severity of his diabetes mellitus (DM) Type II to include nephropathy.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding medical records pertaining to treatment or examination of the Veteran's diabetes mellitus and any complications during the period of this claim.

2.  Then, the RO or the AMC should arrange for the Veteran to be afforded a VA examination in order to ascertain the current severity of the service-connected diabetes mellitus and any complications to include nephropathy and diabetic retinopathy.  The claims file must be made available to the examiner, and the examiner should indicate in the report that the file was reviewed.  The examiner should address whether regulation of activities is required.  

All appropriate diagnostics should be accomplished and all clinical findings should be reported in detail.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should adjudicate the issue on appeal in light of all pertinent evidence and legal authority.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to him and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


